Citation Nr: 0801649	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from September 1958 
to July 1972, and from January 1979 to May 1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) following a September 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In June 2006, the Board remanded the 
claim on appeal.  Following further development of the record 
by the Appeals Management Center (AMC) in Washington, D.C., 
the denial of the veteran's claim was continued and the case 
was returned to the Board.  

As the appeal with respect to the veteran's claim emanates 
from his disagreement with the initial noncompensable rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDING OF FACT

Since the initial grant of service connection, VA audiometric 
testing reveals no worse than Level II hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  With regard to VA's notice 
requirements, in the decision of Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant; and (4) VA must make a request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  However, VCAA notice 
is not required with respect to every issue raised by a 
claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.  

Here, the veteran's claim for an initial compensable rating 
for service-connected compensation benefits falls squarely 
within the pattern above.  Thus, no additional VCAA notice 
was required with respect to the issue on appeal.  
Furthermore, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Dingess/Hartman v. Nicholson, supra.  

Here, the veteran was provided a VCAA notice letter in June 
2003 regarding his claim for service connection for hearing 
loss.  Thereafter, the veteran was notified in October 2003 
that his claim for service connection for hearing loss had 
been granted.  The notice included a copy of the RO's 
September 2003 rating decision.  In that rating decision, the 
veteran was informed of the evidence the RO considered and 
its reasons for assigning a noncompensable rating.  Following 
the veteran's notice of disagreement with the September 2003 
rating decision, the RO issued the veteran a statement of the 
case in January 2004.  In particular, the statement of the 
case notified the veteran of the relevant rating criteria 
associated with his claim as well as the reasons behind the 
RO's decision.  

In June 2006, the veteran was issued a notice letter by the 
AMC which included a request of the veteran to identify or 
submit any additional medical evidence.  The letter also 
included a description on how disability ratings and 
effective dates were assigned, as well as the factors that 
were considered.  In August 2007, the RO readjudicated the 
veteran's claim on appeal.  Consequently, the Board finds the 
more detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran was provided with VA audiological 
examinations in August 2003 and November 2006.  Identified VA 
treatment records have been associated with the claims file 
and the veteran has submitted private audiograms in support 
of his claim.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. at 126 (1999).

The veteran's initial claim for service connection for 
hearing loss was filed in June 2003.  The most relevant 
evidence of record consists of reports of August 2003 and 
November 2006 VA audiological examinations.  With respect to 
the August 2003 examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
30
55
65
85

LEFT
20
40
50
50



Pure tone threshold averages were 59 decibels (dB) in the 
right ear and 40 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 98 percent in the left ear.  

In regards to the November 2006 examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
30
45
60
60

LEFT
25
45
50
55



Pure tone threshold averages were 48.75 decibels (dB) in the 
right ear and 43.75 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the results of the veteran's audiological 
evaluations in August 2003 and November 2006 to Table VI, 
reveals no worse than Level II hearing acuity in the right 
ear and Level I hearing acuity in the left ear.  Application 
of the above-noted findings to Table VII results in a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Furthermore, the evidence does not reflect pure tone 
thresholds meeting the definition of exceptional hearing 
impairment.  Findings do not reveal each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) as 
being 55 decibels or more, or the puretone thresholds 
recorded for either ear as being 30 decibels or less at 1000 
Hz and 70 decibels or more at 2000 Hz.  See 38 C.F.R. 
§ 4.86(a), (b).  

The Board has considered the private audiograms submitted by 
the veteran, dated in March 1998 and July 2000.  However, 
puretone threshold findings reported in both audiograms are 
not as favorable to the veteran's claim as those subsequently 
reported in the August 2003 and November 2006 VA audiograms.  

The Board is also aware that the veteran was afforded a 
hearing evaluation in August 2004 at the VA Medical Center 
(VAMC) in Madison, Wisconsin.  The audiologist who evaluated 
the veteran's hearing in November 2006 noted in a December 
2006 addendum report that the August 2004 audiogram revealed 
findings reflective of mild to severe sensorineural hearing 
loss in the right ear as well as mild to moderately-severe 
sensorineural hearing loss in the left ear.  The Board notes 
the results of controlled speech discrimination tests (if 
any) and the numerical puretone threshold levels from the 
August 2004 audiogram are not associated with the claims 
file.  In this case, the Board notes that the severity of the 
veteran's hearing loss as reported in August 2004 is 
consistent with that reported in the report of August 2003 VA 
audiological examination during which the veteran was also 
found to have mild to severe sensorineural hearing loss in 
the right ear and mild to moderately-severe sensorineural 
hearing loss in the left ear.  As such, the Board does not 
find that a remand to obtain the report of August 2004 
audiological evaluation is required.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized, as previously noted, that the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
base its determination on the results of the pertinent August 
2003 and November 2006 VA audiological studies of record.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Furthermore, the Board simply does not find evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization, or evidence that the veteran's disability 
associated with hearing loss renders impractical the 
application of the regular schedular standards.  Here, a 
December 2004 audiology record reflects the veteran's report 
that VA-issued hearing aids had improved his hearing acuity 
when listening to speech in quiet and with background noise, 
as well as his listening ability on the telephone.  The 
veteran also reported that the television was now at a 
comfortable level for his spouse.  In the report of November 
2006 VA examination, the veteran continued to report that he 
experienced improved hearing acuity with the use of hearing 
aids.  Therefore, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) are not 
met and referral for extra-schedular consideration is not 
found warranted.  

The Board has considered the argument offered by the 
veteran's representative that a remand was necessary to 
comply with the Court's holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the Court noted that 
unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  See also 
VA Fast Letter 07-10 (April 24, 2007).  Here, a review of the 
report of November 2006 VA audiological examination reflects 
that the examiner (audiologist) did provide an adequate 
description of the functional effects of the veteran's 
hearing loss.  In this regard, the examiner noted the 
veteran's reported problems with understanding speech in a 
quiet setting and when talking on the telephone, as well as 
the ability to hear the television.  The Board finds the 
veteran's report of his problems indicates that the VA 
examiner did elicit information from the veteran concerning 
the functional aspects of his disability.  This is all the 
regulatory provisions require.  The VA examiner was not 
otherwise required to read the veteran's mind or to offer an 
opinion based on information not provided by the veteran.  
Martinak, 21 Vet. App. at 455.  

For all the foregoing reasons, the Board finds that, since 
the initial grant of service connection, a compensable rating 
for hearing loss is not warranted; thus, the claim for an 
initial, compensable rating for hearing loss must be denied.  
Given the mechanical method of deriving ratings for hearing 
loss, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


